ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline TODD E. BLUMENFELD of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1983, and who consented to his disbarment in the Commonwealth of Pennsylvania for knowing misappropriation, be disbarred, and respondent having failed to appear as ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that TODD E. BLUMENFELD be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that TODD E. BLUMENFELD be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by TODD E. BLUMENFELD, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that TODD E. BLUMENFELD comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
*90ORDERED that TODD E. BLUMENFELD reimburse the Ethics Financial Committee for appropriate administrative costs.